DISSENTING REPORT AND RECOMMENDATION
CUNNINGHAM III, Former Board Chair,
March 15, 2004 — A majority of the board has recommended to the Supreme Court that respondent be suspended from the practice of law for a period of one year and one day, retroactive to January 23, 2002. Five members of the board, including myself, dissented and would recommend a stayed suspension and probation with a sobriety monitor.
The majority’s recommendation is simultaneously both too harsh and too lenient. It is too harsh in the sense that it subjects respondent to public discipline in the form of a suspension. It is too lenient in that it permits him to petition for reinstatement immediately with no further supervision. On the other hand, the minority recommendation would mean that so long as respondent follows the terms of probation and is supervised by a sobriety *337monitor, his discipline can remain private. It only becomes public if he violates the probation because in that case the stayed suspension would go into effect.
Respondent has no prior history of discipline. He has this one disciplinary complaint which is based on a conviction for driving under the influence of alcohol, recklessly endangering another person and aggravated assault by vehicle.
There is no allegation of wrongdoing or harm caused to any client. There is, however, a lengthy history of alcohol abuse with previous convictions for DUI.
Respondent is 42 years old. He dropped out of high school in the 11th grade and joined the military, from which he was honorably discharged. When he was 21 years old he attended his first A A meeting and thereafter decided to go to college. He quit drinking and entered St. Joseph’s University where he completed an undergraduate degree in philosophy with highest honors and was valedictorian of his class. He received numerous scholarship offers and attended Yale Law School from which he graduated in 1990. He has been treated for alcohol abuse and psychiatric problems. He currently attends, at least, two AA meetings per week in addition to Lawyers Concerned for Lawyers meetings.
The majority of the board finds that respondent met the Braun standard and is entitled to some mitigation in that regard because of his history of alcohol addiction and psychiatric disease.
The cases cited by the majority in themselves show that the majority recommendation is disproportionate to the discipline previously imposed by the court in similar *338cases. See majority report at pp. 16-17. Unlike the cases relied upon by the majority, respondent did not cause serious injury to anyone except himself. He was charged with recklessly endangering another person and aggravated assault because his two young children were in the car with him. However, there was no evidence of any serious injury to them. Unlike the case referred to by the majority, where the attorney was facing his third DUI, and had an extensive prior history of discipline, respondent in the instant matter has no prior history of discipline. Moreover, in a case where the attorney was convicted of DUI and homicide by vehicle, even where there was a death related to the DUI conviction, the attorney received only a suspension for a year and one day.
Without the additional charges of recklessly endangering another person and aggravated assault, we should be recommending a private reprimand with probation. The board routinely administers private reprimands for DUI convictions. This is true even where there is a prior history of DUI. See for example, In re Anonymous No. 77 D.B. 2000 (2001) (3rd conviction for DUI, prior private reprimand for a prior DUI, placed on probation for a period of two years). However, because of the other-charges, and keeping in mind the extensive mitigation evidence related to Braun, I recommend that the court do what it has done in the past, namely, impose a stayed suspension, with probationary terms that include alcohol rehabilitation and a sobriety monitor. See In re Anonymous No. 79 D.B. 94, 32 D.&C.4th 104 (1995) (respondent demonstrated diagnosis and nexus of alcoholism; despite prior discipline for vehicular assault and limited period of sobriety, three-year stayed suspension and pro*339bation with conditions); In re Anonymous No. 114 D.B. 90, 19 D.&C.4th 197 (1993) (three-year stayed suspension for attorney’s fifth DUI conviction and conviction of giving false reports to the police and leaving an accident scene, for which he was incarcerated; Brann nexus proven, respondent sober for three years at the time of the hearing).
This recommendation is consistent with the philosophy that the most serious discipline meted out by this court should be reserved for those lawyers who have harmed clients, or the legal system. Respondent is guilty of neither.
ORDER
And now, June 24, 2004, upon consideration of the report and recommendations of the Disciplinary Board and dissenting report and recommendation dated March 15, 2004, it is hereby ordered that Kenneth Gallen be and he is suspended from the practice of law in the Commonwealth of Pennsylvania for a period of one year and one day, retroactive to January 23, 2002, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ordered that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.RD.E.